UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-6659



THOMAS M. TULLY,

                                                Plaintiff - Appellant,

          versus


NAOMI LONG, Magistrate, Frederick County, VA;
MARTHA BAKER, Magistrate, Frederick County,
VA; JOHN J. MCGRATH, JR., Judge,

                                               Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:07-cv-00165-sgw)


Submitted:   August 23, 2007                 Decided:   August 29, 2007


Before WILLIAMS, Chief Judge, and WILKINS and HAMILTON, Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas M. Tully, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Thomas   M.   Tully   appeals    the   district    court’s   order

denying his motion for mandamus construed in part as a 42 U.S.C.

§ 1983 (2000) complaint and dismissing the action.                   We have

reviewed the record and find no reversible error.               Accordingly,

although we grant Tully’s motion to amend his informal brief, we

affirm for the reasons stated by the district court.                 Tully v.

Long, No. 7:07-cv-00165-sgw (W.D. Va. signed as entered on Apr. 11

& filed on Apr. 12, 2007).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court    and    argument   would   not   aid   the

decisional process.



                                                                     AFFIRMED




                                    - 2 -